Citation Nr: 0400226	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the severance of the award of dependency and 
indemnity compensation under the provisions of 38 U.S.C. 
§ 1318 was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to June 
1971.  He died in July 1999.  The appellant is the custodian 
parent of the veteran's helpless child, M. T. B. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO severed an award of dependency 
and indemnity compensation under the provisions of 38 U.S.C. 
§ 1318, effective in October 2001, which had been granted in 
a November 1999 rating decision.  The appellant appealed the 
severance.  

The Board notes that as the appellant is arguing that the 
veteran's service-connected bipolar disorder was listed on 
the veteran's death certificate as another 'significant 
condition' contributing to death but not related to the 
actual causes of death noted on the death certificate, she is 
making arguments that are germane to a cause of death claim 
as well as her current DIC claim.  A claim for cause of death 
was denied in November 1999 and that denial was not appealed.  
The matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in July 1999.  

2.  Prior to his death, the veteran was service-connected for 
bipolar disorder, evaluated as 100 percent disabling as of 
August 1990.  

3.  The July 1991 rating decision that assigned an effective 
date of August 30, 1990, for the award of a 100 percent 
rating for bipolar disorder failed to consider uncontroverted 
medical evidence of total incapacitation due to bipolar 
disorder dated in August 1989 and April 1988.  

4.  The July 1991 rating decision that assigned the effective 
date of August 30, 1990, for the award of a 100 percent 
rating for bipolar disorder was clearly and unmistakably 
erroneous; the proper effective date for the 100 percent 
award was April 26, 1988.  

5.  An award of dependency and indemnity compensation was 
granted in a rating action of November 1999.  


6.  The severance of the award of dependency and indemnity 
compensation by rating action in October 2001 under the 
provisions of 38 U.S.C. § 1318 was improper; the award is 
reinstated.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are met, the November 
1999 decision to award DIC was not clearly erroneous and the 
severance of the award of DIC was improper.  38 U.S.C.A. 
§§ 1318, 5112 (West 2002); 38 C.F.R. §§ 3.22, 3.105, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the July 2001 rating 
decision on appeal, the May 2002 statement of the case, and 
the February 2003 supplemental statement of the case together 
have adequately informed the appellant of the evidence needed 
to substantiate the claim.  Specifically, in the rating 
decision, which also denied service connection for cause of 
the veteran's death, the RO told the appellant that although 
the veteran's death may not be due to a service-connected 
disability that dependency and indemnity compensation may be 
paid as if the cause of death were service connected "if the 
cause of death was not due to willful misconduct and the 
veteran was continuously rated totally disabled by reason of 
service[-]connected disabilities for a period of 10 years or 
more immediately preceding death . . . ."  The Board notes 
that at the time of his death, the veteran had been service 
connected for bipolar disorder for 8 years and 10 1/2 months.  
When the RO proposed to sever the grant of DIC benefits in 
the July 2001 rating decision, it addressed the fact that the 
veteran was service connected for bipolar disorder at the 
time of his death for less than 10 years, why the appellant 
was not entitled to benefits under that law, and why the 
earlier award granted in July 1999 was clearly and 
unmistakably erroneous and thus needed to be severed.  
Specifically, the RO stated that while the veteran was rated 
as 100 percent disabled at the time of his death, he was not 
rated as totally disabled for the 10 years immediately 
preceding his death.  Additionally, in the SOC and SSOC, the 
RO reviewed the entire record and observed essentially that 
there was neither evidence of clear and unmistakable error in 
any prior rating decisions that might have allowed for an 
earlier effective date, nor was there an unadjudicated claim, 
which could have provided a basis to conclude the veteran was 
100 percent disabled for 10 years prior to his death.  The 
Board thus notes that, although it has ultimately decided the 
matter differently, the appellant was properly informed of 
the pertinent criteria.  Based on the above facts, and in 
light of the outcome of this matter, the Board finds that VA 
has no outstanding duty to inform her that any additional 
information or evidence is needed. 

VA must inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In 
January 2002, the RO provided the appellant with a letter 
addressing that it is VA's duty to obtain relevant records in 
the custody of a federal department or agency and that as 
long as the appellant provided the authorization for private 
medical records, that VA would assist in obtaining records 
not in the custody of a federal department or agency.  The RO 
also informed the appellant that she has the ultimate 
responsibility of providing evidence to substantiate her 
claim.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the record reflects that the 
RO obtained private and VA treatment records, dated from 1988 
to the time of the veteran's death and associated them with 
the claims file.  Prior to the veteran's death, VA treatment 
records from 1971 to 1999 had been associated with the claims 
file.  The appellant has not alleged that there are any 
additional medical records related to treatment for the 
veteran that have not been associated with the claims file.  
In fact, she has indicated that no additional evidence is 
available and she has requested that the appeal be decided at 
this time.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  However, the 
Board finds that such is not necessary to make a decision on 
the claim for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  The 
determination in this case rests on whether the veteran was 
rated as totally disabled because of a service-connected 
disability for 10 years immediately preceding death.  When 
the RO granted a 100 percent rating for bipolar disorder in 
July 1991, it granted the earliest effective date it could, 
as it was based upon the date the veteran was hospitalized 
for his bipolar disorder.  See 38 U.S.C.A. § 5110(a) (West 
2002), 38 C.F.R. § 3.400 (2003).  An examination or an 
opinion will not assist in the decision in this case.  It 
must be noted that the appellant has not alleged that any of 
the prior decisions, which denied a 100 percent rating for a 
psychiatric disorder, contained clear and unmistakable error.  
Rather, she claims he should have been rated 100 percent 
prior to August 1990 based on the severity of his bipolar 
disorder.  She also takes issue with a reduced rating in 
1988, yet there was no claim pending which would have 
supported an earlier effective date than August 1990.  
Therefore, no additional clarification is needed under the 
VCAA in the form of a medical opinion.  

For the above reasons, the Board finds that the requirements 
of the VCAA have been met by the RO.


II.  Procedural and Factual History

The now-deceased veteran was awarded a 100 percent rating for 
his service-connected bipolar disorder in a July 1991 rating 
decision, effective from August 1990.  The RO noted that the 
effective date was based on a VA hospitalization for his 
bipolar disorder.  The July 1991 rating decision reflects 
that the veteran had been rated 50 percent disabled prior to 
August 1990.  The veteran died in July 1999, after having 
been rated 100 percent disabled for 8 years and 10 1/2 months.  
The death certificate lists, in Part 1 of the cause of death 
section, the cause of death as acute alcohol (ethanol) 
intoxication due to or as a consequence of acute and chronic 
alcoholism with alcoholic liver disease.  Part 2 of the cause 
of death section of the death certificate is for "other 
significant conditions" defined as conditions contributing 
to death but not related to cause given in Part I.  "Chronic 
bipolar disorder" is listed in this section.  The death was 
listed as an accident, and terminal binge drinking was the 
description of the accident.  

The appellant applied for VA benefits in September 1999.  In 
November 1999, a VA rating decision was issued which denied 
service connection for the cause of the veteran's death and 
granted DIC benefits under 38 U.S.C.A. § 1318 based on a 
finding that the veteran was rated 100 percent for 10 years 
prior to his death.  In December 1999, a rating decision 
found M.T.B. to be the helpless child of the veteran.  

In a November 2000 rating decision, the RO proposed to revise 
the November 1999 grant of DIC based on the finding that the 
award was clearly and unmistakably erroneous as set forth in 
38 C.F.R. § 3.105(a) (2003).  

In the July 2001 rating decision on appeal, the RO severed 
the award of DIC under 38 U.S.C.A. § 1318 effective October 
2001.  The appellant has urged that the veteran should have 
been 100 percent for 10 years prior to his death, citing 
treatment records in 1988 showing alcohol and psychiatric 
problems.  More importantly, she urges that the veteran was 
totally disabled due to the effects of service-connected 
bipolar disorder at least as early as April 1988, and that 
the decision assigning August 1990 as the effective date for 
the total evaluation was thus clearly erroneous in failing to 
set an effective date of April 1988.  For the reasons that 
follow, the Board agrees with the latter argument and finds 
that there was clear and unmistakable error in the July 1991 
rating decision that assigned an effective date of August 
1990 for the 100 percent rating.  The effective date of the 
100 percent rating should be April 26, 1988.  Thus, though 
the RO's July 1999 decision to grant the benefits gave a 
basis that was then inaccurate, there was a compelling reason 
under 38 U.S.C.A. § 1318 to grant benefits, and thus the 
award was improperly severed in July 2001.  

III.  CUE Criteria

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).  Where evidence establishes 
such error, the prior decision will be reversed and amended.  
38 C.F.R. § (a).  

IV.  1318 criteria

Dependency and indemnity compensation can be awarded based on 
a service-connected death, or as if the death were service-
connected under the provisions of 38 U.S.C.A. § 1318.  See, 
e.g., Green v. Brown, 10 Vet. App. 111, 115 (1997).  All 
section 1318 bases for an award of dependency and indemnity 
compensation are an intrinsic part of a dependency and 
indemnity compensation claim in those cases in which service 
connection for the cause of the veteran's death is denied and 
the veteran had a totally disabling service-connected 
condition at the time of death.  Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).  The veteran was rated 100 percent 
disabled for bipolar disorder from August 1990 until his 
death in July 1999.  Since the veteran in this case was 
evaluated as 100 percent disabled at the time of his death, 
VA is required to consider the appellant's claim for 
dependency and indemnity compensation under all relevant 
laws, which include section 1318.  Id.  

The widow of a deceased veteran may be entitled to dependency 
and indemnity compensation as if the veteran's death were 
service connected where the veteran's death was not caused by 
his own willful misconduct and he was in receipt of or 
entitled to receive (or but for receipt of military retired 
or retirement pay was entitled to receive) compensation at 
the time of death for a service-connected disability that was 
either:  (1) continuously rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
or more immediately preceding death; or (2) continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. 
§ 1318, was amended effective January 21, 2000.  See 65 Fed. 
Reg. 3388 (January 21, 2000).  In most situations where a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, however, the changes to 38 C.F.R. § 3.22(a) were 
interpretive only.  Stated differently, VA's comments merely 
explained or clarified the Department's intent in enacting 
the regulation, and the substance of the regulation remained 
the same.  

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
section 1318, to award dependency and indemnity compensation 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (January 21, 2000).  The purpose of the 
January 2000 amendment was to make clear VA's conclusion that 
38 U.S.C.A. § 1318 authorizes payment of dependency and 
indemnity compensation only in cases where the veteran had, 
during his or her lifetime, established a right to receive 
total service-connected disability compensation from VA for 
the period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
In light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that Karnas is not applicable in 
this situation, and that entitlement to section 1318 
dependency and indemnity compensation benefits cannot be 
established by way of hypothetical entitlement, no matter 
when this claim was filed.  Cf. Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (containing dicta that the revisions to 
38 C.F.R. § 3.22 which defined "entitled to receive" so as 
to exclude the "hypothetically" entitled-to-receive basis 
could not be applied if it would lead to a less advantageous 
result to the appellant).  

The prior version of § 3.22 had stated that dependency and 
indemnity compensation benefits would be provided when a 
veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphasis added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2003).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to 
dependency and indemnity compensation benefits by defining 
"entitled to receive" to mean that, at the time of death, 
the veteran had a service-connected disability rated by VA as 
totally disabling, but was not actually receiving 
compensation because:  (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22 (2003).

The Board's interpretation is confirmed by the recent 
decision by the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) in which it stated that: 

The Department should also continue to process 
claims for survivor benefits that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable . 
. . .

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2003), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

As noted, the veteran was rated 100 percent disabled due to 
bipolar disorder from August 1990 to July 1999.  Therefore, 
he was not evaluated as 100 percent disabled during the ten 
years prior to his death.  The RO's decision in July 1999 was 
based upon a finding that the veteran was rated 100 percent 
for 10 years prior to his death.  

In response to the severance, the appellant has argued that 
the veteran should have been rated 100 percent disabled 
during the ten years prior to his death.  As noted earlier, 
VA clearly finds that 38 U.S.C.A. § 1318 authorizes payment 
of dependency and indemnity compensation only in cases where 
the veteran had, during his or her lifetime, established a 
right to receive total service-connected disability 
compensation from VA for the period required by that statute 
or would have established such a right if not for clear and 
unmistakable error by VA.  There is no basis for hypothetical 
entitlement.  Thus, there is no legal support for this 
argument.  

Appellant has argued that there is actually a rating decision 
which failed to assign an effective date earlier than August 
1990 for a 100 percent rating of bipolar disorder which was 
clearly and unmistakably erroneous.  She cites to his 
lifelong problems and particularly his problems with bipolar 
disorder in 1988 which precluded employment.  The record does 
show a letter from William Williams, M.D., dated April 26, 
1988, which indicates that the veteran's psychiatric problems 
prevent him from being a candidate for employment.  This 
letter is supported by contemporary medical records, 
including records of hospitalization for 14 of the proceeding 
16 months due to psychiatric and alcohol problems.  
Additionally, a VA hospitalization report dated in August 
1989 reflects that the veteran was felt to be still disabled 
due to bipolar disorder.  

The evidence of total disability listed above does support 
the appellant's argument of CUE.  In this regard, the Board 
notes, parenthetically, that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.  
There is a presumption of validity which attaches to the 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  In raising CUE, the claimant must offer some persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error, unless it is the kind of 
error that, if true, would be clear and unmistakable on its 
face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 
Vet. App. at 44.  A breach of the VA's duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 
208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994).  In addition, mere disagreement as to how the facts 
were weighed or evaluated does not amount to a claim of clear 
and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  

In light of the controlling law, the appellant's argument and 
evidence does in this case constitute persuasive evidence of 
CUE in a prior rating decision.  The Board finds that the 
effective date assigned in July 1991 should have been April 
26, 1988, rather than August 1990.  

Thus, with an effective date of April 26, 1988, for the 100 
percent rating for bipolar disorder, the award of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C. § 1318 was not clearly and unmistakably 
erroneous, and severance of the award was improper.  


ORDER

Because the RO's November 8, 1999, decision to award 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318 was not clearly and 
unmistakably erroneous, severance of the award was improper.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



